COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Retired Judge Olitsky ∗
Argued at Richmond, Virginia


HAROLD ALONZO WILKINS
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 2606-98-2               JUDGE ROBERT J. HUMPHREYS
                                             AUGUST 22, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                   Robert G. O'Hara, Jr., Judge

          Christopher B. Ackerman (James R. Traylor and
          Associates, on brief), for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General;
          Jeffrey S. Shapiro, Assistant Attorney
          General, on brief), for appellee.


     Harold Alonzo Wilkins appeals his conviction in a bench

trial of using a firearm during the commission of a robbery.

Wilkins complains that the trial court erred in finding that the

evidence was sufficient as a matter of law to support a

conviction.   We disagree and affirm his conviction for the

reasons that follow.




     ∗
       Retired Judge Norman Olitsky took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400, recodifying Code § 17-116.01.
     ∗∗
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                           I.   BACKGROUND

     On the evening of June 22, 1997, Wilkins entered a Hampton

Inn wearing a gray T-shirt and jeans, carrying a bag.    Wilkins

approached the front desk and handed the hotel clerk, Melinda

Henry, a note, which read "have gun, will shoot, large bills".

At trial Henry testified that there was no one else present in

the hotel lobby at that time.    She testified that Wilkins stood

behind the counter, which was about four to five feet high and

two feet in width, causing her view of Wilkins' body to be

blocked from the chest down.

     Henry further testified that she never saw a weapon, nor

did she see Wilkins make any movements, which would indicate

that he had a weapon.   She also testified that she saw both of

his hands during the incident.    However, she stated she "had no

reason to doubt that he didn't have a weapon."   Henry put the

note down on the counter, went to the cash drawer, and pulled

out all of the large bills which totaled approximately

$200-$400.   In a low voice, Wilkins told her to "remain calm

[- j]ust be calm."   Henry then gave Wilkins the bills, which he

put into the bag he was carrying before exiting the lobby of the

hotel.

     Two days later, on July 24, 1997, Wilkins returned to the

Hampton Inn.   He again approached the front desk with a bag in

his hand.    At that time, he told the clerk, "give me all the

money in the register . . . don't be stupid and get anyone

                                 - 2 -
shot."   After the clerk gave Wilkins the money from the drawer,

Wilkins turned to another person who was standing behind the

front desk and said, "give me yours too."     That person was a

police officer wearing plain clothes.    When the officer drew her

gun and identified herself, Wilkins ran.      The police captured

him in the parking lot.   Wilkins had no weapon at that time.

     Wilkins admitted to robbing the hotel clerk on both

occasions, because he needed money to buy drugs.     However,

Wilkins testified that he did not have a gun during either

robbery.   He further stated that in giving Henry the note, his

"intent [during the first robbery] was to get her to give [him]

the money."   When asked, "was it your intent to make her think

you had a gun," Wilkins replied, "[y]es[, t]hat's why I gave her

the note."

     At the conclusion of the evidence, the trial judge found

Wilkins "guilty by the circumstantial evidence which convicts

him beyond a reasonable doubt" of use of a firearm in the

commission of a robbery on June 22, 1997. 1

                           II.   ANALYSIS

     "Where the sufficiency of the evidence is challenged after

conviction, it is our duty to consider it in the light most

favorable to the Commonwealth and give it all reasonable



     1
       Wilkins was also found guilty of two counts of robbery and
one count of attempted robbery. However, he appeals only the
conviction for use of a firearm.

                                 - 3 -
inferences fairly deducible therefrom.   We should affirm the

judgment unless it appears from the evidence that the judgment

is plainly wrong or without evidence to support it.   Code

§ 8-491."   Higginbotham v. Commonwealth, 216 Va. 349, 352, 218

S.E.2d 534, 537 (1975).   Moreover, "[i]f there is evidence to

support the conviction, an appellate court is not permitted to

substitute its own judgment for that of the finder of fact, even

if the appellate court might have reached a different

conclusion."   Commonwealth v. Presley, 256 Va. 465, 466, 507

S.E.2d 72 (1998).

     Code § 18.2-53 provides that "[i]t shall be unlawful for

any person to use or attempt to use any pistol, shotgun, rifle,

or other firearm or display such weapon in a threatening manner

while committing or attempting to commit . . . robbery . . . ."

In Yarborough v. Commonwealth, the Supreme Court of Virginia

held that in order to obtain a conviction under "Code

§ 18.2-53.1, the Commonwealth must prove that the accused

actually had a firearm in his possession and that he used or

attempted to use the firearm or displayed the firearm in a

threatening manner. . . ."   Yarborough, 247 Va. 215, 218, 441

S.E.2d 342, 344 (1994).   In reaching that conclusion, the

Supreme Court found that a victim's perception that an accused

is armed, without more, is insufficient to support a conviction

under Code § 18.2-53.1 which requires "actual possession" of a



                               - 4 -
firearm as a necessary element of the offense.     Id. at 219, 441

S.E.2d at 344.

     There is no question here that Wilkins did not "display" a

firearm during the June 22, 1997 robbery.    There is also no

question that Wilkins threatened the clerk by stating "have gun,

will shoot".    At trial, the trier of fact was merely concerned

with whether the evidence established that Wilkins "actually

possessed" a firearm in such context that it was "used" in the

commission of the robbery.

     We considered this very issue in Elmore v. Commonwealth,

where we held that "[a]n out-of-court statement by the defendant

that admits or acknowledges a fact or facts tending to prove

guilt is admissible in evidence against the defendant."     Elmore

v. Commonwealth, 22 Va. App. 424, 429, 470 S.E.2d 588, 590

(1996).   In Elmore, the victim (a bank teller) testified that

the accused gave her a note which stated "this is a robbery".

The victim further testified that the accused pointed to his

pocket and indicated there was a gun there "like he had stated

in his note".    Id. at 426, 470 S.E.2d at 588.   We found that the

evidence concerning the note and the accused's action in

pointing to his pocket established "more than the victim's mere

belief or perception that the defendant had a gun . . .

[because] the defendant's out-of-court statement admitted the

existence of a 'gun.'".    Id. at 429, 470 S.E.2d at 590.



                                - 5 -
     Wilkins relies upon our holding in Elmore, and the specific

facts of that case, to argue that the note, in and of itself,

was insufficient to prove that Wilkins had a gun during the

June 22 robbery.    Wilkins argues that, under the facts of

Elmore, there must have been something more -- a gesture, a

swift movement, or actual sight of the gun -- in order for the

evidence to be sufficient to support a conviction under

Code § 18.2-53.1.   However, Wilkins' reliance on Elmore is

unfounded.

     In Elmore, we very simply found that the accused's

out-of-court statement admitting possession of a weapon, was

sufficient evidence to support a conviction.    Furthermore, we

have since applied Elmore, and similar cases, to reinforce that

holding by stating that "circumstantial evidence, such as an

assailant's statement that he possesses a firearm, can be

sufficient evidence to prove beyond a reasonable doubt that an

accused indeed possessed a firearm."    McBride v. Commonwealth,

24 Va. App. 603, 607, 484 S.E.2d 165, 167 (1997) (en banc).       In

McBride, the accused merely "pushed" an object that the victim

never saw, up against the victim's back and said, "[d]on't turn

around or I'll shoot."    Id. at 605, 484 S.E.2d 165, 166.

     In the present case, Wilkins admits that the note he handed

to Henry stated "have gun, will shoot . . .".   However, at

trial, Wilkins claimed that he didn't have a gun and thus, his



                                - 6 -
"out of court admission", without more, was insufficient to

support a conviction.   We disagree.

     Wilkins simply made two contradicting factual statements.

First, he told the clerk, at the time of the robbery, that he

did have a gun.   At trial, Wilkins told the fact finder that he

didn't have a gun.   The fact finder believed Wilkins' first

statement and not his second.   It is well settled that "[t]he

credibility of a witness and the inferences to be drawn from

proven facts are matters solely for the fact finder's

determination.    [Furthermore] [i]n its role of judging witness

credibility, the fact finder is entitled to disbelieve the

self-serving testimony of the accused and to conclude that the

accused is lying to conceal his guilt."    Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235

(1998).

     As stated above, we have held that an out-of-court

admission is sufficient evidence to support a conviction for use

of a firearm.    Thus, viewing the evidence in the light we must,

we cannot find that the trial court acted unreasonably in

believing Wilkins' initial statement, admitting that he actually

possessed a firearm during the robbery.

                                                          Affirmed.




                                - 7 -
Benton, J., dissenting.

     Code § 18.2-51.1 forbids "any person to use or attempt to use

any . . . firearm . . . while committing or attempting to commit

. . . robbery."   In Yarborough v. Commonwealth, 247 Va. 215, 441

S.E.2d 342 (1994), the Supreme Court held that "to convict an

accused of violating Code § 18.2-53.1, the Commonwealth must prove

that the accused actually had a firearm in his possession and that

he used or attempted to use the firearm . . . while committing

. . . robbery."   Id. at 218, 441 S.E.2d at 344 (emphasis added).

This holding states in the conjunctive the necessary elements.

     The evidence in this case proved neither element required by

Yarborough.   No evidence, circumstantial or direct, proved beyond

a reasonable doubt that Wilkins either actually had a firearm in

his possession or used or attempted to use a firearm.

Furthermore, although I believe that Elmore v. Commonwealth, 22

Va. App. 424, 470 S.E.2d 588 (1996), was wrongly decided, this

case is substantially dissimilar to Elmore, where the defendant

both gave a note stating he had a gun and pointed to his pocket.

The threat to use the gun, which Elmore apparently turns upon, is

not present in this case.

     For these reasons, and for the reasons more fully stated in

McBride v. Commonwealth, 24 Va. App. 603, 608-12, 484 S.E.2d 165,

168-70 (1997) (en banc) (Benton, J., with whom Coleman, J., joins,

dissenting), I would hold that the evidence was insufficient to

prove beyond a reasonable doubt that Wilkins actually had a

                               - 8 -
firearm or attempted to use a firearm in the commission of the

robbery.   Therefore, I dissent.




                               - 9 -